971 So. 2d 991 (2008)
Karon Dawarren DAWSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-968.
District Court of Appeal of Florida, Fifth District.
January 4, 2008.
*992 James S. Purdy, Public Defender, and David S. Morgan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Pamela J. Koller, Assistant Attorney General, Daytona Beach, for Appellee.
MONACO, J.
Because the written sentence rendered by the trial court with respect to count IV does not conform to the oral pronouncement, we reverse the sentence as to that count and remand to the trial court for entry of a written sentence that is consistent to that announced orally. See Ashley v. State, 850 So. 2d 1265, 1268 (Fla.2003). The appellant's presence is not required for the correction indicated because the requirements of the trial court are ministerial only. See McGough v. State, 876 So. 2d 26 (Fla. 1st DCA 2004). Except as indicated, the remainder of the judgment and sentence is affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED.
PLEUS and EVANDER, JJ., concur.